Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-10 are pending. Claims 6-10 have not been examined as they are of improper form. Claims 1-5 are examined below.

Claim Objections
Claims 6-10 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot depend from any other multiple dependent claim.  See MPEP § 608.01(n).  Accordingly, the claims 6-10 have not been further treated on the merits.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Hendrickson, JR. (US 2013/0306136) in view of Arno (NL 20266267).
Regarding claim 1, Hendrickson discloses 1. a photovoltaic facility (see fig. 1) comprising: 
a solar tracker (101/102/103) and at least one square or rectangular photovoltaic panel (105) mounted on said solar tracker (see paragraph [0037]), 
this solar tracker (101/102/103) enabling the inclination of said photovoltaic panel (105) to be varied with respect to the horizontal (panel 105 to pivot about the axis of the cross-member 102, see paragraph [0037]), so that two opposite edges of said photovoltaic panel, referred to as horizontal edges, are always horizontal whatever the inclination of said photovoltaic panel (shown in fig. 1, see paragraph [0037]), 
characterized in that it comprises at least one gutter (111) for recovering rainwater, in that this gutter (111) is mounted along one of the two horizontal edges of the photovoltaic panel (105) from which it is suspended (shown in fig. 1, see paragraph [0038]).
Hendrickson does not disclose using at least two anchoring devices (5), to which the gutter is suspended, so that it can oscillate under the action of its own weight, about a horizontal axis of rotation, so as to remain horizontal, or substantially horizontal, whatever the inclination of said photovoltaic panel. 
Arno is analogous art to Hendrickson as Arno discloses a plurality of solar panels at an inclined angle as shown in fig. 1 (see page 5, lines 20-25), wherein the panels are adjustable at an angle relative to the land, (i.e. horizontal) (see page 5, lines 26-33.
Arno discloses wherein the solar panels may comprise a gutter rotatably attached on the lateral edges (which reads on two anchoring devices to which the gutter is suspended) so the gutter may be placed in any rotational position on the underside of the solar panel (see page 7, lines 9-18) (which reads on suspended in a horizontal axis of rotation, so as to remain horizontal, or substantially horizontal, whatever the inclination of said photovoltaic panel).
The limitation that the gutter oscillates under the action of its own weight is intended use and is given weight to the extent that the prior art is able to perform the intended use. It is the examiner’s position that the rotatably mounted gutter of Arno is able to perform the intended use. 
Therefore it would be obvious to a person having ordinary skill in the art to modify the gutter of Hendrickson to be rotatably mounted to the horizontal edge as disclose by Arno so the gutter remains horizontal regardless of the inclination of the solar panels. 

Allowable Subject Matter
Claims 2-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not disclose the accumulative limitations of the indicated claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYNE L MERSHON whose telephone number is (571)270-7869. The examiner can normally be reached 10:00 to 6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAYNE L. MERSHON
Primary Examiner
Art Unit 1721



/JAYNE L MERSHON/            Primary Examiner, Art Unit 1721